Citation Nr: 9916845
Decision Date: 03/18/99	Archive Date: 06/24/99

DOCKET NO. 98-20 759               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Muskogee, Oklahoma

THE ISSUE

Whether the veteran has basic eligibility for educational
assistance under Chapter 30, Title 38, United States Code.

ATTORNEY FOR THE BOARD 

L. Helinski, Associate Counsel 

INTRODUCTION

The veteran had active military service in the United States Army
from March 26, 1993, to August 24, 1993, and from March 22, 1994,
to January 3, 1997.

This matter comes before the Board of Veterans' Appeals (BVA or
Board) on appeal from an October 1998 determination by the
Muskogee, Oklahoma, Regional Office (RO) of the Department of
Veterans Affairs (VA). The veteran submitted a notice of
disagreement in October 1998; a statement of the case was issued in

November 1998; and the veteran's substantive appeal was received in
December 1998.

FINDING OF FACT

The veteran entered active duty with the United States Army on
March 22, 1994, for a three year term of service and he was
honorably separated on January 3, 1997; information from the
Department of Defense (DOD) listed the separation reason as 44
other."

CONCLUSION OF LAW

The veteran has not met the basic service eligibility criteria for
entitlement to educational assistance under Chapter 30, Title 38,
United States Code. 38 U.S.C.A. 3011, 3018A, 3018B (West 1991 &
Supp. 1998); 38 C.F.R. 21.7042, 21.70441 21.7045 (1998).

REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim for educational
assistance benefits, pursuant to Chapter 30, Title 38, United
States Code. Service eligibility requirements for entitlement to
Chapter 30 educational assistance benefits specify that after June
30, 1985, an individual must first become a member of the Armed
Forces or first enter on active duty as a member of the Armed
Forces and serve for at least three years of continuous active duty
in the Armed Forces, in the event that the individual's initial
obligated period of active duty is for at least three years, or
have served at least two years of continuous active duty in the
case of an individual whose initial period of active duty is less
than three years, or must have been discharged following a shorter
period of active service under one of several sets of prescribed
circumstances. 38 U.S.C.A. 3011(a)(1)(A)(i); 38 C.F.R. 21.7042(a). 

2 - 

Such prescribed circumstances require that an individual be
discharged after June 30, 1985, for one of the following reasons:
for a service-connected disability; for a medical condition
preexisting service and determined not to be service connected; for
hardship; for a physical or mental disorder not characterized as a
disability and not the result of the individual's own willful
misconduct but interfering with his performance of duty; for the
convenience of the Government, in the case of an individual who
completed not less than 20 months of continuous active duty if the
initial obligated period of active duty of the individual is less
than three years, or in the case of an individual who completed not
less than 30 months of continuous active duty if the initial
obligated period of active service of the individual was at least
three years; or, involuntarily for the convenience of the
Government as a result of a reduction in force. 38 U.S.C.A.
3011(a)(1)(A)(11); 38 C.F.R. 21.7042(a). In addition to meeting the
above service requirements, the veteran must have been honorably
discharged. 38 U.S.C.A. 3011(a)(3).

Educational assistance benefits under Chapter 30, Title 38, United
States Code may also be available to an individual who, as of
December 31, 1989, was eligible for Chapter 34 education benefits,
was on active duty at any time between October 19, 1984, to July 1,
1985, and who satisfies other specific criteria, including an
honorable discharge. 38 U.S.C.A. 3011(a)(1)(B); 38 C.F.R.
21.7044(a). Further, notwithstanding any other provision of law,
eligibility for Chapter 30 educational assistance may be
established for an individual who is involuntarily separated with
an honorable discharge after February 2, 1991, and who meets other
statutory criteria under 38 U.S.C.A. 3018A. Finally, educational
assistance may be appropriated for individuals separated from
active service with an honorable discharge and who receive
voluntary separation incentives. 38 U.S.C.A. 3018B; 38 C.F.R.
21.7045.

In the present case, the pertinent DD Form 214, Certificate of
Release or Discharge from Active Duty (DD-214), reflects that the
veteran entered active duty service with the United States Army on
March 22, 1994. On January 3, 1997, the veteran was honorably
discharged from service. According to the DD-214, the veteran had

3 - 


net active service of 2 years, 9 months, and 12 days. Information
from the Department of Defense (DOD) lists the character of service
as honorable, and the narrative reason for separation was "other."
In the veteran's substantive appeal, he indicated that his period
of obligation was for three years, or until March 21, 1997. He was
discharged just a few months short of that obligation.

In an October 1998 determination, the RO denied the veteran's
request for Chapter 30 educational assistance benefits. The veteran
disagreed with that decision, which is the subject of this appeal.
Essentially, the veteran maintains that he was involuntarily
separated from service, due to an inability to complete a physical
fitness test in the allotted time. The veteran indicated that he
had suffered numerous sprains and strains during service, which
adversely affected his ability to run. In short, he maintains that
he was involuntarily separated due to a physical condition that was
not characterized as a disability and did not result from
misconduct, but interfered with his performance of duty. He also
maintains that he was informed by representatives that his
discharge would not affect his status for educational assistance
benefits.

After reviewing the facts of this case in light of the applicable
laws and regulations cited above, the Board is unable to find a
legal basis for entitlement to Chapter 30 benefits. Significant to
this appeal is the fact that the veteran was discharged prior to
completing the full three years of his initial obligated period of
active duty. 38 U.S.C.A. 3011(a)(1)(A)(i); 38 C.F.R. 21.7042(a).
Moreover, despite the veteran's contentions, the record does not
reveal that the veteran was discharged for a service-connected
disability; for a medical condition preexisting service and
determined not to be service connected; for hardship; for a
physical or mental disorder not characterized as a disability and
not the result of the individual's own willful misconduct but
interfering with his performance of duty; or for the convenience of
the Government. 38 U.S.C.A. 3011(a)(1)(A)(ii); 38 C.F.R.
21.7042(a)(5)(iv)(B). In that regard, the Board notes although the
veteran describes his separation reason as falling under the
category "a physical or mental disorder not characterized as a
disability and not the result of the individual's own willful
misconduct but interfering with his performance of duty," such is
a formal

- 4 - 

determination made by the DOD. In the present case, the DOD
classified the veteran's discharge as "other," which is not one of
the statutorily enumerated reasons listed as an exception for
discharge prior to completing an obligated period of service.

The Board also recognizes the veteran's contention that he was
"involuntarily" discharged. However, an involuntary discharge is a
specific type of discharge that connotes more than the fact that it
may not have been the veteran's choice to separate from service. In
the present case, there is no evidence that the veteran was
involuntarily discharged, within the meaning of 38 U.S.C.A. 3018A.

Consequently, as set forth above, the veteran's service does not
satisfy the basic eligibility criteria for educational assistance
under Chapter 30, Title 38, United States Code. Additionally, the
veteran did not have prior Chapter 34 entitlement, see 38 U.S.C.A.
3011(a)(1)(B), nor was he voluntarily separated with voluntary
separation incentives, as those terms are defined by statute. See
38 U.S.C.A. 3018B.

Finally, the Board acknowledges the veteran's contentions, as
presented in his substantive appeal, that he "was informed by the
veterans representative at Ft. Hood ... that [his] status for
meeting the eligibility requirements for the Montgomery GI Bill
education benefits was unaffected [by his discharge]."
Nevertheless, a veteran may not be deemed to have entitlement to
statutorily prescribed Chapter 30 benefits if be does not meet the
statutory eligibility criteria established by Congress in 38
U.S.C.A. 3011(a), regardless of whether the veteran claims
entitlement to such benefits on the basis of his assertion that
erroneous or misleading information was provided to him regarding
education benefits. See Harvey v. Brown, 6 Vet. App. 416, 424
(1994).

In short, as the statutory and regulatory criteria necessary to
establish entitlement to educational assistance benefits under
Chapter 30 have not been met, the Board finds that there is no
legal basis for a grant of those benefits, and the veteran's claim
must be denied.

5 -

ORDER 

The appeal is denied.

ALAN S. PEEVY    
Member, Board of Veterans' Appeals

- 6 - 

